EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Player on July 6, 2021.

The application has been amended as follows: 

1. (Currently amended) A tensionless concrete pier foundation for supporting a tower, the tensionless concrete pier foundation comprising:
	a concrete pier having a first depth in an excavation, said concrete pier including an outer pier CMP and an inner pier CMP having a smaller diameter than the outer pier CMP to define an annular space between the inner pier CMP and the outer pier CMP;
	a plurality of sleeved tower anchor bolts each having a lower end and an upper end, the plurality of sleeved tower anchor bolts embedded in said annular space and each sleeved tower anchor bolt of said plurality of sleeved tower anchor bolts secured at the respective lower end thereof to an embedment ring adjacent a bottom of the concrete pier, the sleeved tower anchor bolts extending upwardly beyond an upper surface of the concrete pier, said upper surface including a tower base flange support surface configured to support a tower having a tower base flange that is secured against the tower base flange support surface by the sleeved tower anchor bolts which are post-tensioned to keep the concrete pier foundation under compression; and
structural post-tensioned collar having a second depth less than the first depth of the concrete pier andan outer perimeter defined by an outer collar CMP that surrounds an upper end but not a lower end of the outer pier CMP to create an annular space that is filled with concrete adjacent the upper surface of the concrete pier, said collar providing increased lateral stiffness, overturning resistance and lateral bearing capacity to the concrete pier.

2. (Cancelled). 

3. (Currently amended) The tensionless concrete pier foundation as set forth in claim 1, wherein the concrete is 6000 psi concrete.

4. (Currently amended) The tensionless concrete pier foundation as set forth in claim 1, wherein the structural post-tensioned collar includes (1) an inner collar CMP placed between the outer collar CMP and the outer pier CMP that provides shear resistance and (b) a plurality of sleeved radially-extending horizontal bolts that connect the structural post-tensioned collar to the concrete pier, said sleeved radially-extending horizontal bolts being post tensioned to provide tension steel for minimizing bending of the structural post-tensioned collar and enable said collar to share an overturning (upset) load otherwise borne by the concrete pier alone.

5. (Previously presented) The tensionless concrete pier foundation as set forth in claim 4, wherein the structural post-tensioned collar also supports a plurality of soil and rock anchor additions that extend 

6. (Currently amended) The tensionless concrete pier foundation as set forth in claim 1, wherein the inner pier CMP is filled with concrete to fill a region extending from a top of the inner pier CMP to a depth of the structural post-tensioned collar to form a deep concrete floor addition that provides structural bending resistance and prevents distortion of the top of the tensionless concrete pier foundation while also providing a floor for the concrete pier.

7-15 (Cancelled). 

16. (Currently amended) A method of retrofitting an existing tensionless pier foundation with a post-tensioned reinforcement collar having horizontally extending lateral bolts and a collar CMP, the existing tensionless pier foundation having a depth and inner and outer pier CMPs separated by an annular space filled with concrete to form a concrete ring, the inner pier CMP defining a cylindrical space filled with soil or other material and covered by a floor, the method comprising:
	removing the floor as well as the soil or other material within the cylindrical space defined by the inner pier CMP to a depth of the reinforcement collar less than the depth of the existing tensionless pier foundation;
	drilling holes for insertion of the horizontally-extending lateral bolts through the inner pier CMP, the annular concrete ring between the inner and outer pier CMPs, and the outer pier CMP;
	inserting the horizontally-extending lateral bolts through the drilled holes and through an annular space between the outer pier CMP and the collar CMP, and through s in the collar CMP, wherein the collar CMP surrounds an upper end but not a lower end of the outer pier CMP;

	nutting the bolts against an inner surface of the inner pier CMP and against an outer surface of the collar CMP and post tensioning the lateral bolts after concrete cure.

17. (Original) The method as set forth in claim 16, further comprising the step of pouring a deep concrete floor addition into the cylindrical space, the deep concrete floor being 5 ft deep to provide structural bending resistance and replacing the previously existing floor and soil or other material which was removed to install the reinforcement collar.

18. (Previously presented) The tensionless concrete pier foundation as set forth in claim 1, wherein said tensionless concrete pier foundation is a retrofitted foundation whereby said concrete pier having said inner pier CMP and said outer pier CMP defining said annular space is an existing foundation that is retrofitted with said collar that surrounds the upper end but not the lower end of the outer pier CMP.

19. (Cancelled). 

20. (Currently amended) The tensionless concrete pier foundation as set forth in claim 18, wherein the structural post-tensioned collar includes (a) an inner collar CMP placed between the outer collar  CMP and the outer pier CMP that provides shear resistance and (b) a plurality of sleeved radially-extending horizontal bolts that connect the structural post-tensioned collar to the concrete pier, said sleeved radially-extending horizontal bolts being post tensioned to provide tension steel for minimizing bending of the structural post-tensioned collar and enable said structural post-tensioned collar to share an overturning (upset) load otherwise borne by the concrete pier alone.

21. (Previously presented) The tensionless concrete pier foundation as set forth in claim 20, wherein the structural post-tensioned collar also supports a plurality of soil and rock anchor additions that extend through the annular space of said structural post-tensioned collar and into an underlying soil and/or rock substrate to increase capacity and lateral stiffness of the tensionless concrete pier foundation.

22. (Currently amended) The tensionless concrete pier foundation as set forth in claim 18, wherein the annular space of the structural post-tensioned collar has a depth of about 5 feet.

23. (Previously presented) The tensionless concrete pier foundation as set forth in claim 6, wherein the region is about 5 feet deep.

24. (Currently amended) The tensionless concrete pier foundation as set forth in claim 1, wherein the annular space of the structural post-tensioned collar has a depth of about 5 feet.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, individually or in combination, discloses or teaches a tensionless concrete pier foundation including a concrete pier with an outer pier CMP and an inner pier CMP, and a structural post-tensioned collar that surrounds an upper end but not a lower end of the outer pier CMP to create an annular space that is filled with concrete.
Henderson (US 5,826,387) discloses a tensionless concrete pier foundation (e.g. 10) including a concrete pier with an outer pier CMP and an inner pier CMP (e.g. 14 and 12, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




	/BENJAMIN F FIORELLO/                                                                                                                  Primary Examiner, Art Unit 3678                                                                                      

/S.N.L./Examiner, Art Unit 3678